Citation Nr: 0216399	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for the residuals of a head 
injury, manifested by residual scarring.

(The issue of entitlement to service connection for 
idiopathic Parkinson's Disease with dementia and headaches is 
undergoing additional development at the Board and will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He was a Prisoner of War from April 11, 1945, to April 
26, 1945, and is the recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for idiopathic 
Parkinson's Disease with dementia and headaches pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a head injury residual 
and has notified him of the information and evidence 
necessary to substantiate the claim.

2.  Giving the veteran the benefit of the doubt, it is as 
likely as not that he sustained a head injury in service, 
manifested by residual scarring.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the residuals of a head injury, manifested by residual 
scarring, were incurred in service.  38 U.S.C.A. §§ 1110, 
1113, 1131, 1154(b), 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.304(d) (2001).

A review of the veteran's service medical records reveals 
that he sustained gunshot injuries to the hand and shoulder 
in 1945.  He was captured and held as a Prisoner of War for a 
period of approximately two weeks.  A medical treatment 
record written shortly after his repatriation reflected "Gun 
Shot Wounds of Rt Hand, Rt. Shoulder & Head.  Slight."  
However, further medical records show absolutely no treatment 
for a gunshot wound to the head.  Moreover, the award for the 
Purple Heart shows treatment only for the veteran's right 
hand wounds and makes no reference to a gunshot wound to the 
head.  In addition, in his substantive appeal, he reflected 
that "[w]hen I was shot, I was knocked down and split my 
head open."  Therefore, although there is some inconsistency 
on whether the veteran sustained a gunshot wound to the head 
or sustained a head injury in a fall, the Board finds that 
the contemporaneous medical is consistent with his assertion 
that he injured his head at or around the time he suffered 
the gunshot wounds.  

In December 1997, the veteran filed a claim for, among other 
things, a head injury.  In June 1998 VA examinations, he 
reported a gunshot wound to the scalp and a well-healed 3 cm. 
scar was noted of the left occipital area.  There was no loss 
of soft tissue and the scar was not tender.  The clinical 
impressions included a history of a gunshot wound to the head 
resulting in a scalp wound.  

With resolution of reasonable doubt, the Board concludes that 
service medical records reflecting an injury to the head, the 
veteran's lay statements as to the cause of the scarring of 
his head, and the June 1998 VA examinations' findings that 
documented scarring on the left occipital area constitute 
"satisfactory lay or other evidence" that such scarring was 
incurred in combat.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Therefore, the Board finds that service connection for the 
residuals of a head injury, manifested by residual scarring, 
is warranted.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandates 
of the VCAA.


ORDER

Service connection for the residuals of a head injury, 
manifested by residual scarring, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

